           Case 2:14-cr-00260-JAD-GWF Document 162 Filed 01/22/21 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336

 6                          UNITED STATES DISTRICT COURT
 7                               DISTRICT OF NEVADA
                                                        -oOo-
 8
     UNITED STATES OF AMERICA,                            )
                                                          ) Case No.: 2:14-cr-0260-JAD-EJY
 9                                                        )
                         Plaintiff,
                                                          )
10                                                        ) STIPULATION TO EXTEND TIME TO
               vs.                                        ) CONDUCT PRELIMINARY HEARING
11                                                        )
     KENNETH ROY TARALDSEN,                               )
12                                                        )
                         Defendant.                       )
                                                          )
13

14
                     IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A,
15
     Trutanich, United States Attorney; Susan Cushman, Assistant United States Attorney, counsel for
16
     the United States of America and Emily Strand, Esq., counsel for defendant, that the preliminary
17
     hearing pursuant to Fed. R. Crim P. 32.1(b)(1) in the above-captioned matter currently scheduled
18
     for Tuesday, January 26, 2021, at 1:00 p.m. be vacated and continued for two weeks.
19
                     This Stipulation is entered into for the following reason:
20
                     1. Counsel for the defendant requests time to review discovery and discuss it with her
21
     client.
22

23                   2. Defendant is detained and does not object to the continuance.

24                   3. The parties agree to the continuance
     Case 2:14-cr-00260-JAD-GWF Document 162 Filed 01/22/21 Page 2 of 3




 1       4. This is the first request to continue the preliminary hearing.

 2       DATED this 21st day January, 2021.

 3                                         Respectfully Submitted,

 4                                         NICHOLAS A. TRUTANICH
                                           United States Attorney
 5

 6                                         /s/ Susan Cushman
                                           SUSAN CUSHMAN
 7                                         Assistant United States Attorney

 8
                                           /s/ Emily Strand
 9                                         EMILY STRAND
                                           Counsel for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                           2
          Case 2:14-cr-00260-JAD-GWF Document 162 Filed 01/22/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                      )   Case No.: 2:14-cr-0260-JAD EJY
                                                    )
 5                  Plaintiff,                      )   (Proposed)
                                                    )
 6          vs.                                     )   ORDER
                                                    )
 7   KENNETH ROY TORALDSEN,                         )
                                                    )
 8                  Defendant.                      )
                                                    )
 9                                                  )

10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the preliminary hearing pursuant to Fed.

12   R. Crim P. 32.1(b)(1) in the above-captioned matter is continued to February 10, 2021 at

13   10:30 a.m., in a Courtroom to be determined.

14          DATED this 22nd of January, 2021.

15

16                                              _______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24
                                                3
